Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelby (US 10,929,782 B2).
Regarding Claim 1:
Shelby discloses: A computer-implemented method comprising: (Column 33 Lines 29-39 disclose the method implemented by an example computing device).
receiving a user-specified search request for a destination in relation to user-selected criteria; (Column 7 Line 61 – Column 8 Line 14 disclose a user inputting a set of search parameters sent to the navigation service).
applying, via a search module, a rule set to information in a destination database based upon the user-selected criteria in the user-specified search request, the rule set adapted to generate a set of destination listings most relevant to the user-selected criteria in the user- specified search request; (Column 8 Lines 2 – 5 disclose returning locations matching the search parameters disclosed in Column 7 Lines 64 – 66 as search results).
displaying the set of destination listings in an listing interface in a destination management interface deployed on a user device; (Column 8 Lines 2-14 disclose displaying the search results on a GUI, including displaying results on a map).
upon user selection of electronic functionality for securing a reservation at a user-selected destination that is included in the set of destination listings, deploying a reservation interface having electronic functionality for securing a reservation for an event at the user-selected destination; (Column 20 Line 9 – Column 21 Line 35 discloses a reservation functionality linked with the navigation service that provides for determining the availability of reservations, booking reservations, and associated transactions thereof, as displayed in Figure 1, below). 
and upon user selection of electronic functionality for reserving a ride to the user-selected destination, deploying a ride scheduling interface in the destination management interface, the ride scheduling interface having electronic functionality through which the user engages a ride sharing interface to schedule a ride to the user-selected destination in connection with the reservation. (Column 11 Line 36 – Column 12 Line 37 discloses presenting the user with options for ride scheduling transport to the selected destination, and Column 13 Line 28 – Column 14 Line 26 disclose scheduling said ride with the ride-sharing service as displayed in Figure 1, below). 

    PNG
    media_image1.png
    473
    693
    media_image1.png
    Greyscale


Regarding Claim 2:
The computer-implemented method of claim 1, wherein the step of deploying the reservation interface further comprises the step of electronically submitting the user's reservation request to an operator of the user-selected destination or to a third party electronic reservation system.
Column 6 Line 56 – Column 7 Line 8 disclose receiving user input regarding a reservation, transmitting said reservation request to a table reservation extension. The reservation system also optionally provides feedback to the user. 

Regarding Claim 3:
The computer-implemented method of claim 2, further comprising the step of presenting the user with an audiovisual display deployed via the destination management interface, the audiovisual display providing information to the user regarding promotions or services of the ride sharing service or the user-selected destination.
Column 22 Line 53 – Column 23 Line 6 disclose displaying to the user special offers from the user’s destination, as seen in element 2306 of Figure 23, below, and further expanded in Figure 24, below. 

    PNG
    media_image2.png
    752
    616
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    799
    605
    media_image3.png
    Greyscale


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelby (US 10,929,782 B2).
Regarding Claim 11:
Shelby discloses: A non-transitory computer-readable storage medium storing computer program instructions that are executable by one or more processors of a system to perform the method comprising: (Column 4 Lines 1-7 disclose a system including a variety of computing means as user interfaces)
receiving a user-specified search request for a destination in relation to user-selected criteria; (Column 7 Line 61 – Column 8 Line 14 disclose a user inputting a set of search parameters sent to the navigation service).
applying, via a search module, a rule set to information in a destination database based upon the user-selected criteria in the user-specified search request, the rule set adapted to generate a set of destination listings most relevant to the user-selected criteria in the user- specified search request; (Column 8 Lines 2 – 5 disclose returning locations matching the search parameters disclosed in Column 7 Lines 64 – 66 as search results).
displaying the set of destination listings in an listing interface in a destination management interface deployed on a user device; (Column 8 Lines 2-14 disclose displaying the search results on a GUI, including displaying results on a map).
upon user selection of electronic functionality for securing a reservation at a user-selected destination that is included in the set of destination listings, deploying a reservation interface having electronic functionality for securing a reservation for an event at the user-selected destination; (Column 20 Line 9 – Column 21 Line 35 discloses a reservation functionality linked with the navigation service that provides for determining the availability of reservations, booking reservations, and associated transactions thereof).
and upon user selection of electronic functionality for reserving a ride to the user-selected destination, deploying a ride scheduling interface in the destination management interface, the ride scheduling interface having electronic functionality through which the user engages a ride sharing interface to schedule a ride to the user-selected destination in connection with the reservation. (Column 11 Line 36 – Column 12 Line 37 discloses presenting the user with options for ride scheduling transport to the selected destination, and Column 13 Line 28 – Column 14 Line 26 disclose scheduling said ride with the ride-sharing service).

Regarding Claim 12:
The computer-implemented method of claim 11, wherein the step of deploying the reservation interface further comprises the step of electronically submitting the user's reservation request to an operator of the user-selected destination or to a third party electronic reservation system.
Claim 12 recites a system having substantially the same limitations as claim 2 above, therefore claim 12 is rejected for the same reasons as claim 2.

Regarding Claim 13:
The computer-implemented method of claim 12, further comprising the step of presenting the user with an audiovisual display deployed via the destination management interface, the audiovisual display providing information to the user regarding promotions or services of the ride sharing service or the user-selected destination.
Claim 13 recites a system having substantially the same limitations as claim 3 above, therefore claim 13 is rejected for the same reasons as claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 10,929,782 B2) further in light of Rose (US 7,069,228 B1).
Regarding Claim 4:
The computer-implemented method of claim 3, further comprising the step of electronically communicating the audiovisual display to the operator of the user-selected destination.
Paragraph 0036 of the specification of the instant application recites: “In one embodiment of the DMI 15, the audiovisual display 34 is communicated to the destination operator 50, which promotes the ride sharing service 10 and / or the DMI 15 to the destination operator 50. This embodiment of the audiovisual display 34 communicates to the destination operator 50 how to sign up to be a partner destination or a preferred destination on the DMI 15.” As an embodiment of this claim. 
Column 6 Line 56 – Column 7 Line 8 of Shelby discloses receiving user input regarding a reservation, transmitting said reservation request to a table reservation extension. 
Shelby does not disclose electronically communicating the audiovisual display to the operator of the user-selected destination.
Rose teaches in Column 7 Line 63 – Column 8 Line 9 a communication to a restaurant that notifies them to sign up for a “restaurant super community” (including a reservation system as taught in Column 10 Lines 18-45). This is conducted through a web home page as taught in Column 7 Lines 23-24, though it would be obvious to combine with the user interface as disclosed in Shelby. 
It is old and well understood in the art of vehicle controls that in the communication of information between a user/customer and business owner, both must have an interface for said communication to take place in. Shelby discloses a reservation system presenting choices to a user and transmitting requests to a table reservation service in Column 6 Line 56 – Column 7 Line 8. Rose teaches a similar method for making a reservation in Column 10 Lines 18 – 45, and further discloses in Column 11 Line 48 – Column 12 Line 10 a merchant management interface where information can be manually entered by the merchant managing bookings, performing marketing, and revising their website. It would have been obvious to one of ordinary skill in the art at the time of the instant application to combine the teachings of Rose with the disclosure of Shelby to provide the merchant/operator an interface with which to manage reservations, bookings, and other matters as taught. 

Regarding Claim 6:
The computer-implemented method of claim 1, further comprising the step of deploying a destination operator interface via a destination operator device, the destination operator interface providing electronic functionality for receiving destination operator data provided by an operator of the user-selected destination.
Shelby does not explicitly disclose a destination operator interface for receiving input data. 
Rose teaches in Column 11 Line 48 – Column 12 Line 10 a merchant management interface where information can be manually entered by the merchant managing bookings, performing marketing, and revising their website. Functionality further includes searching reservations (Column 12 lines 11 – 33) and making reservations manually (Column 22 Lines 22 - 41. 

Regarding Claim 7:
The computer-implemented method of claim 6, wherein the step of deploying the reservation interface further comprises the step of electronically submitting the user's reservation request to an operator of the user-selected destination or to a third party electronic reservation system.
Column 6 Line 56 – Column 7 Line 8 disclose receiving user input regarding a reservation, transmitting said reservation request to a table reservation extension. The reservation system also optionally provides feedback to the user. 

Regarding Claim 8:
The computer-implemented method of claim 7, further comprising the step of presenting the user with an audiovisual display deployed via the destination management interface, the audiovisual display providing information to the user regarding promotions or services of the ride sharing service or the user-selected destination.
Column 22 Line 53 – Column 23 Line 6 of Shelby discloses displaying to the user special offers from the user’s destination, as seen in element 2306 of Figure 23, above, and further expanded in Figure 24, above. 

Regarding Claim 9:
The computer-implemented method of claim 8, further comprising the step of electronically communicating the audiovisual display to the operator of the user-selected destination.
Paragraph 0036 of the specification of the instant application recites: “In one embodiment of the DMI 15, the audiovisual display 34 is communicated to the destination operator 50, which promotes the ride sharing service 10 and / or the DMI 15 to the destination operator 50. This embodiment of the audiovisual display 34 communicates to the destination operator 50 how to sign up to be a partner destination or a preferred destination on the DMI 15.” As an embodiment of this claim. 
Column 6 Line 56 – Column 7 Line 8 of Shelby discloses receiving user input regarding a reservation, transmitting said reservation request to a table reservation extension. 
Shelby does not disclose electronically communicating the audiovisual display to the operator of the user-selected destination.
Rose teaches in Column 7 Line 63 – Column 8 Line 9 a communication to a restaurant that notifies them to sign up for a “restaurant super community” (including a reservation system as taught in Column 10 Lines 18-45). This is conducted through a web home page as taught in Column 7 Lines 23-24, though it would be obvious to combine with the user interface as disclosed in Shelby. 

Claim(s) 5 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelby as modified by Rose as above, and further in light of Gururajan (US 10,248,913 B1).
Regarding Claim 5:
The computer-implemented method of claim 4, wherein the step of deploying electronic functionality through which the user engages the ride sharing interface to schedule a ride further comprises the step of deploying electronic functionality through which the user selects the pickup time for the ride sharing service.
Shelby does not disclose scheduling a specific pickup time in the ride sharing portion of the interface. 
Gururajan teaches in Column 3 Lines 4 – 10 passenger (user) selected constraints for booking a trip based on a specific requested pickup time. 
It is old and well understood in the art of vehicle controls that a variety of constraints may be applied to ride-sharing, including that of a specified pickup time. Shelby discloses in Column 12 Lines 23 -37 a variety of parameters that can be shown to a user describing ride-sharing services, including wait time, available seating in the vehicle, and fares. Shelby further discloses other ride-sharing functionality, such as specifying a pickup point (Column 13 Lines 28 – 42). Gururajan teaches a system for electronically booking ride-share trips (Column 1 Lines 45-46) in accordance with passenger travel requirements (Column 8 Lines 8 – 31). It would therefore be obvious to one of ordinary skill in the art at the time of the instant application to combine the teachings of Gururajan with the disclosure of Shelby, as the functionality of scheduling a pickup time in the future would be an obvious feature to add to the navigation system as disclosed. 

Regarding Claim 10:
The computer-implemented method of claim 9, wherein the step of deploying electronic functionality through which the user engages the ride sharing interface to schedule a ride further comprises the step of deploying electronic functionality through which the user selects the pickup time for the ride sharing service.
Shelby does not disclose scheduling a specific pickup time in the ride sharing portion of the interface. 
Gururajan teaches in Column 3 Lines 4 – 10 passenger (user) selected constraints for booking a trip based on a specific requested pickup time. 

Claim(s) 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 10,929,782 B2) further in light of Rose (US 7,069,228 B1).
Regarding Claim 14:
The computer-implemented method of claim 13, further comprising the step of electronically communicating the audiovisual display to the operator of the user-selected destination.
Claim 14 recites a system having substantially the same limitations as claim 4 above, therefore claim 14 is rejected for the same reasons as claim 4.

Regarding Claim 16:
The computer-implemented method of claim 11, further comprising the step of deploying a destination operator interface via a destination operator device, the destination operator interface providing electronic functionality for receiving destination operator data provided by an operator of the user-selected destination.
Claim 16 recites a system having substantially the same limitations as claim 6 above, therefore claim 16 is rejected for the same reasons as claim 6.

Regarding Claim 17:
The computer-implemented method of claim 16, wherein the step of deploying the reservation interface further comprises the step of electronically submitting the user's reservation request to an operator of the user-selected destination or to a third party electronic reservation system.
Claim 17 recites a system having substantially the same limitations as claim 7 above, therefore claim 17 is rejected for the same reasons as claim 7.

Regarding Claim 18:
The computer-implemented method of claim 17, further comprising the step of presenting the user with an audiovisual display deployed via the destination management interface, the audiovisual display providing information to the user regarding promotions or services of the ride sharing service or the user-selected destination.
Claim 18 recites a system having substantially the same limitations as claim 8 above, therefore claim 18 is rejected for the same reasons as claim 8.

Regarding Claim 19:
The computer-implemented method of claim 18, further comprising the step of electronically communicating the audiovisual display to the operator of the user-selected destination.
Claim 19 recites a system having substantially the same limitations as claim 9 above, therefore claim 19 is rejected for the same reasons as claim 9.

Claim(s) 15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelby as modified by Rose as above, and further in light of Gururajan (US 10,248,913 B1).
Regarding Claim 15:
The computer-implemented method of claim 14, wherein the step of deploying electronic functionality through which the user engages the ride sharing interface to schedule a ride further comprises the step of deploying electronic functionality through which the user selects the pickup time for the ride sharing service.
Claim 15 recites a system having substantially the same limitations as claim 5 above, therefore claim 15 is rejected for the same reasons as claim 5.

Regarding Claim 20:
The computer-implemented method of claim 19, wherein the step of deploying electronic functionality through which the user engages the ride sharing interface to schedule a ride further comprises the step of deploying electronic functionality through which the user selects the pickup time for the ride sharing service.
Claim 20 recites a system having substantially the same limitations as claim 10 above, therefore claim 20 is rejected for the same reasons as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661